 



Exhibit 10.3
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF DCP EAST TEXAS HOLDINGS, LLC
DATED JULY 1, 2007
BETWEEN
DCP MIDSTREAM, LLC
AND
DCP ASSETS HOLDING, LP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1     1   SUBJECT MATTER, DEFINITIONS AND RULES OF
CONSTRUCTION     1  
1.1
  Subject Matter     1  
1.2
  Definitions     1  
1.3
  Rules of Construction     9  
1.4
  MLP Partnership Agreement     10   ARTICLE 2     10   ORGANIZATION AND CONDUCT
OF BUSINESS     10  
2.1
  Company     10  
2.2
  Continuation of Company     10  
2.3
  Purpose     10  
2.4
  Place of Business     10  
2.5
  Term     10  
2.6
  Business Opportunities; No Implied Duty     11   ARTICLE 3     11   CAPITAL
STRUCTURE     11  
3.1
  Percentage Interests     11  
3.2
  Capital Contributions     11  
3.3
  No Voluntary Contributions; Interest     11  
3.4
  Capital Accounts     11  
3.5
  Return of Capital     13   ARTICLE 4     14   ALLOCATIONS AND DISTRIBUTIONS  
  14  
4.1
  Allocations for Capital Account Purposes     14  
4.2
  Allocations for Tax Purposes     16  
4.3
  Distributions     18   ARTICLE 5     18   MANAGEMENT     18  
5.1
  The Management Committee     18  
5.2
  Composition; Removal and Replacement of Representative     18  
5.3
  Officers     18  
5.4
  Voting     18  
5.5
  Meetings of Management Committee     19  
5.6
  Remuneration     20  
5.7
  Individual Action by Members     20   ARTICLE 6     20   INDEMNIFICATION;
LIMITATIONS ON LIABILITY     20  
6.1
  Indemnification by the Company     20  
6.2
  Indemnification by the Members     21  
6.3
  Defense of Action     21  
6.4
  Limited Liability of Members     22   ARTICLE 7     22   OPERATION OF COMPANY
    22  
7.1
  Operator     22  
7.2
  Expenses     22  

i



--------------------------------------------------------------------------------



 



             
7.3
  Reimbursement for Insurance     23  
7.4
  Accounts     23   ARTICLE 8     23   TRANSFER OF INTERESTS     23  
8.1
  Restrictions on Transfer     23  
8.2
  Possible Additional Restrictions on Transfer     24  
8.3
  Right of First Offer     24  
8.4
  Substituted Members     25  
8.5
  Documentation; Validity of Transfer     26  
8.6
  Covenant Not to Withdraw or Dissolve     26   ARTICLE 9     27   DEFAULT    
27  
9.1
  Events of Default     27  
9.2
  Consequence of a Default     28   ARTICLE 10     29   DISSOLUTION AND
LIQUIDATION     29  
10.1
  Dissolution     29  
10.2
  Liquidation     29   ARTICLE 11     31   FINANCIAL MATTERS     31  
11.1
  Books and Records     31  
11.2
  Financial Reports; Budget     31  
11.3
  Accounts     32  
11.4
  Tax Matters     32   ARTICLE 12     33   MISCELLANEOUS     33  
12.1
  Notices     33  
12.2
  Amendment     34  
12.3
  Governing Law     34  
12.4
  Binding Effect     34  
12.5
  No Third Party Rights     34  
12.6
  Counterparts     35  
12.7
  Invalidity     35  
12.8
  Entire Agreement     35  
12.9
  Expenses     35  
12.10
  Waiver     35  
12.11
  Dispute Resolution     35  
12.12
  Disclosure     38  
12.13
  Brokers and Finder     38  
12.14
  Further Assurances     38  
12.15
  Section Headings     38  
12.16
  Waiver of Certain Damages     38  
12.17
  Certificates of Interest     39  

Exhibits
                    None

ii



--------------------------------------------------------------------------------



 



Schedules
     Schedule 3.1    Members’ Percentage Interest
     Schedule 5.4    Unanimous Consent Matters

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF DCP EAST TEXAS HOLDINGS, LLC
     This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”), dated as of July 1, 2007, by and between DCP MIDSTREAM, LLC (the
“Midstream Member”), a Delaware limited liability company, and DCP ASSETS
HOLDING, LP (the “MLP Member”), a Delaware limited liability company.
ARTICLE 1
SUBJECT MATTER, DEFINITIONS AND RULES OF CONSTRUCTION
     1.1 Subject Matter. This Agreement amends and restates the Limited
Liability Company Agreement of DCP East Texas Holdings, LLC, a Delaware limited
liability company (the “Company”) dated as of March 23, 2007 (the “Initial
Agreement”), by the Midstream Member, as sole member.
     1.2 Definitions. For purposes of this Agreement, including the Schedules
hereto, the meanings herein assigned to them and the capitalized terms defined
elsewhere in this Agreement, by inclusion in quotation marks and parentheses,
shall have the meanings so ascribed to them.
     “Adjusted Capital Account” means the Capital Account maintained for each
Member as of the end of each taxable year of the Company, a) increased by any
amount that such Member is obligated to restore under the standards set by
Regulations section 1.704-1(b)(2)(ii)(c) or is deemed obligated to restore
pursuant to the penultimate sentences of Regulations sections 1.704-2(g)(1) and
1.704-2(i)(5), and b) decreased by (i) the amount of all losses and deductions
that, as of the end of such taxable year, are reasonably expected to be
allocated to such Member in subsequent years under sections 704(e)(2) and 706(d)
of the Code and Regulations section 1.751-1(b)(2)(ii), and (ii) the amount of
all distributions that, as of the end of such taxable year, are reasonably
expected to be made to such Member in subsequent years in accordance with the
terms of this Agreement or otherwise to the extent they exceed offsetting
increases to such Member’s Capital Account that are reasonably expected to occur
during (or prior to) the year in which such distributions are reasonably
expected to be made (other than increases as a result of a minimum chargeback
pursuant to Section 4.1(d) or 4.1(e)). The foregoing definition of Adjusted
Capital Account is intended to comply with the provisions of the Regulations
section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
     “Adjusted Property” means any property of the Company, the Carrying Value
of which has been adjusted pursuant to Section 3.4(d).
     “Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with

 



--------------------------------------------------------------------------------



 



such specified Person or, in the case of a Person that is a limited partnership,
an “Affiliate” shall include any other Person directly or indirectly controlling
or controlled by or under direct or indirect common control with the general
partner of such limited partnership. For the purposes of this definition,
“control” means the ownership, directly or indirectly, of more than 50% of the
Voting Stock, of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Agreed Rate” means the lesser of (a) the rate publicly announced by
Wachovia Bank, National Association, New York, New York (or any successor bank)
from time to time as its prime rate, plus one percent (1%) and (b) the maximum
rate permitted by applicable law.
     “Agreed Value” of any Contributed Property or Adjusted Property means the
fair market value of such property or other considerations at the time of
contribution as determined by the Company (but only in the absence of a
negotiated determination of fair market value between the Members, in which case
such negotiated value shall be accepted as the Agreed Value) using such
reasonable methods of valuation as it may adopt. In the absence of a negotiated
value between the Members (if such negotiated allocation exists, the negotiated
allocation will be conclusive), the Company shall, in its sole discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate
Agreed Value of Contributed Properties or Adjusted Property in a single or
integrated transaction among such properties on a basis proportional to their
fair market value.
     “Agreement” has the meaning ascribed to such term in the preamble.
     “Arbitral Dispute” means any dispute, claim, counterclaim, demand, cause of
action, controversy and other matters in question arising out of or relating to
this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement or the relationship between the Members created
by this Agreement, regardless of whether (a) allegedly extra-contractual in
nature, (b) sounding in contract, tort, or otherwise, (c) provided for by
applicable Law or otherwise, or (d) seeking damages or any other relief, whether
at Law, in equity, or otherwise.
     “Available Cash” means, with respect to any Distribution Period ending
prior to the dissolution or liquidation of the Company, and without duplication:
     (a) the sum of (i) all cash and cash equivalents of the Company on hand at
the end of such Distribution Period, determined in the reasonable discretion of
the Management Committee, and (ii) all additional cash and cash equivalents of
the Company on hand on the date of determination of Available Cash with respect
to such Distribution Period, less
     (b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee to (i) provide for the proper
conduct of the business of the Company (including reserves for future

2



--------------------------------------------------------------------------------



 



capital expenditures and for anticipated future credit needs of the Company)
subsequent to such Distribution Period or (ii) comply with applicable Law or any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Company is a party or by which it is bound or its
assets are subject; provided, however, that distributions made by the Company or
cash reserves established, increased or reduced after the end of such
Distribution Period but on or before the date of determination of Available Cash
with respect to such Distribution Period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such Distribution Period if the Management Committee so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Distribution
Period in which a liquidation or dissolution of the Company occurs and any
subsequent Distribution Period shall equal zero.
     “Bankruptcy” means (i) the filing of any petition or the commencement of
any suit or proceeding by an individual or entity pursuant to Bankruptcy Law
seeking an order for relief, liquidation, reorganization or protection from
creditors, (ii) the entry of an order for relief against an individual or entity
pursuant to Bankruptcy Law, or (iii) the appointment of a receiver, trustee or
custodian for a substantial portion individual’s or entity’s assets or property,
provided such order for relief, liquidation, reorganization or protection from
creditors is not dismissed within sixty (60) days after such appointment of a
receiver, trustee or custodian.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state
Law for the relief of debtors.
     “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property,
and the adjusted basis thereof for federal income tax purposes as of such date.
A Member’s share of the Company’s Book Tax Disparities in all Contributed
Property or Adjusted Property will be reflected by the difference between such
Member’s Capital Account balance as maintained pursuant to Section 3.4 and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.
The determination of Book Tax Disparity and a Member’s share thereof shall be
determined consistently with Regulations section 1.704-3(d).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in the State of Colorado are permitted or required to close.
     “Capital Account” means the capital account maintained for each Member for
the purposes of section 704(b) of the Code as described in Section 3.4.

3



--------------------------------------------------------------------------------



 



     “Capital Contribution” means, with respect to any Member, the amount of
capital contributed by such Member to the Company in accordance with Article 3
of this Agreement.
     “Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions relating to such property changed to
the Members’ Capital Accounts, and (b) with respect to any other Company
property, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination. The Carrying Value of any property shall be
adjusted from time to time in accordance with Section 3.4(d) and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Company properties, as deemed appropriate by the Company.
     “Certificates” have the meaning ascribed to such term in Section 12.17.
     “Certificate of Formation” means the certificate of formation of the
Company, as amended or restated from time to time, filed in the Office of the
Secretary of State of the State of Delaware in accordance with the Delaware Act.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning ascribed to such term in Section 1.1.
     “Company Assets” means the assets and properties owned, leased or used by
the Company in its business, including without limitation, all of the
partnership interests in FCV, ELP and DETG, which collectively own and operate
certain midstream gathering, compression, dehydrating, processing and
fractionating assets located in Panola, Harrison, Shelby, and Rusk Counties,
Texas, and Caddo and DeSoto Parishes, Louisiana.
     “Company Indemnitee” has the meaning ascribed to such term in Section 6.1.
     “Company Minimum Gain” means the amount determined pursuant to Treasury
Regulations section 1.704-2(d).
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash or cash equivalents,
contributed to the Company by a Member. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 3.4(d), such property shall no longer
constitute a Contributed Property for the purposes of Section 4.2, but shall be
deemed an Adjusted Property for such purposes.
     “Default” has the meaning ascribed to such term in Section 9.1.
     “Defaulting Member” has the meaning ascribed to such term in Section 9.1.

4



--------------------------------------------------------------------------------



 



     “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.
Code §§ 18-101, et seq., as amended from time to time.
     “DETG” shall mean DCP East Texas Gathering, LP, a Delaware limited
partnership.
     “Distribution Period” means a period equal to a fiscal quarter of the
Company or such shorter portion thereof, as determined from time to time by
majority vote of the Management Committee.
     “Economic Risk of Loss” has the meaning set forth in Regulations section
1.752-2(a).
     “ELP” shall mean EasTrans Limited Partnership, a Texas limited partnership.
     “Equity” means common stock in the case of a corporation, membership
interest in the case of a limited liability company, a partnership interest in
the case of a partnership or other similar interest in the case of another
Person.
     “FCV” means Fuels Cotton Valley Gathering, LP, a Delaware limited
partnership.
     “Fiscal Year” means (i)the period of time commencing on the effective date
of the Initial Agreement and ending on December 31, 2007, in the case of the
first Fiscal Year of the Company or (ii) in the case of subsequent Fiscal Years
of the Company, any subsequent twelve (12) month period commencing January 1 and
ending on December 31.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “GAAP Capital Account” means the capital account maintained in accordance
with GAAP for purposes of the annual financial statements referred to in
Section 11.2.
     “Governmental Body” means a government organization, subdivision, court,
agency or authority thereof, whether foreign or domestic.
     “Indemnified Party” has the meaning ascribed to such term in Section 6.3.
     “Indemnifying Party” has the meaning ascribed to such term in Section 6.3.
     “Initial Agreement” has the meaning ascribed to such term in Section 1.1.
     “Interest” means the ownership interest of a Member in the Company (which
shall be considered intangible personal property for all purposes) consisting of
(i) such Member’s right to receive its Percentage Interest of the Company’s
profits, losses,

5



--------------------------------------------------------------------------------



 



allocations and distributions, (ii) such Member’s right to vote or grant or
withhold consents with respect to matters related to the Company as provided
herein or in the Delaware Act and (iii) such Member’s other rights and
privileges as herein provided.
     “Internal Transfer” has the meaning ascribed to such term in Section 8.1.
     “Internal Transferee” has the meaning ascribed to such term in Section 8.1.
     “Laws” means all applicable statutes, laws, rules, regulations, orders,
ordinances, judgments and decrees of any Governmental Body, including the common
or civil law of any Government Body.
     “Liabilities” has the meaning ascribed to such term in Section 6.1.
     “Majority” means one or more Members having between them more than 50% of
the Interests of all Members entitled to vote.
     “Make-Whole Amount” has the meaning ascribed to such term in
Section 8.6(b).
     “Management Committee” means the committee comprised of the individuals
designated by the Members pursuant to Section 5.2 hereof and all other
individuals who may from time to time by duly appointed by the Members to serve
as representatives of such committee in accordance with the provisions hereof,
in each case so long as such individual shall continue in such capacity in
accordance with the terms hereof. References herein to the Management Committee
shall refer to such individuals collectively in their capacity as
representatives on such committee.
     “Marketed Interest” has the meaning ascribed to such term in Section 8.3.
     “Member Indemnitee” has the meaning ascribed to such term in Section 6.2.
     “Members” means the Midstream Member, the MLP Member and any other Persons
who are admitted as Members in the Company pursuant to this Agreement, but does
not include any Person who has ceased to be a Member in the Company.
     “Midstream Member” has the meaning ascribed to such term in the preamble.
     “Minimum Gain Attributable to a Member Nonrecourse Debt” means the amount
determined in accordance with the principles of Regulations section
1.704-2(i)(3).
     “MLP” means DCP Midstream Partners, LP, a Delaware limited partnership.
     “MLP Member” has the meaning ascribed to such term in the preamble.

6



--------------------------------------------------------------------------------



 



     “MLP Partnership Agreement” means the Second Amended and Restated Agreement
of the Limited Partnership of the MLP, dated November 1, 2006, as it may be
amended and restated from time to time.
     “Monetary Default” has the meaning ascribed to such term in Section 9.1.
     “Negotiation Period” has the meaning ascribed to such term in Section 8.3.
     “Net Agreed Value” means (i) in the case of any Contributed Property, the
fair market value of such property reduced by any liabilities either assumed by
the Company upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property at the time such property
is distributed, reduced by any indebtedness either assumed by such Member upon
such distribution or to which such property is subject at the time of
distribution as determined under section 752 of the Code.
     “Net Income” means, for any taxable period, the excess, if any, of the
Company’s items of income and gain for such taxable period over the Company’s
items of loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determine in accordance with Section 3.4(b)
and shall not include any items specifically allocated under Section 4.1(d)
through 4.1(j). For purposes of Section 4.1(a) and (b), in determining whether
Net Loss has been allocated to any member for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be
treated as an item of gain or loss to be allocated pursuant to Section 4.1.
     “Net Loss” means, for any taxable period, the excess, if any, of the
Company’s items of loss and deduction for such taxable period over the Company’s
items of income and gain for such taxable period. The items included in the
calculation of Net Loss shall be determined in accordance with Section 3.4(b)
and shall not include any items specifically allocated under Sections 4.1(d)
through 4.1(j). For purposes of Sections 4.1(a) and (b), in determining whether
Net Loss has been allocated to any Member for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be
treated as an item of gain or loss to be allocated pursuant to Section 4.1.
     “Nonrecourse Built-in Gain” means with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
hedge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Members pursuant to Section 4.2(b)(i)(A) or
4.2(b)(ii)(A) if such properties were disposed of in a taxable transaction in
full satisfaction of such liabilities and for no other consideration.
     “Nonrecourse Debt” has the meaning set forth in Regulations section
1.704-2(b)(4).

7



--------------------------------------------------------------------------------



 



     “Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (described in section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Regulations section 1.704-2(b)(i) are attributable to a
Nonrecourse Liability.
     “Nondefaulting Member” has the meaning ascribed to such term in
Section 9.1.
     “Non-selling Member” has the meaning ascribed to such term in Section 8.3.
     “Notice of Dispute” has the meaning ascribed to such term in Section 12.11.
     “Operator” has the meaning ascribed to such term in Section 7.1.
     “Parent” means (a) with respect to the Midstream Member, DCP Midstream,
LLC, a Delaware limited liability company, (b) with respect to the MLP Member,
the MLP.
     “Percentage Interest” means, with respect to a Member, the percentage set
forth opposite such Member’s name on Schedule 3.1, subject to adjustment
pursuant to a transfer of an Interest by a Member or the issuance of new
Interests by the Company, in either case, in compliance with the terms of this
Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization or Governmental Body.
     “Purchase Notice” has the meaning ascribed to such term in Section 8.3.
     “Recapture Income” means any gain recognized by the Company (computed
without regard to any adjustment required by section 734 or 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Record Date” means the dated established by the Members from time to time
for determining the identity of Members entitled to receive any distribution
pursuant to Section 4.3.
     “Regulations” means the U.S. Treasury Regulations promulgated under the
Code, as in effect from time to time.
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Company recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated to
Section 4.2(b)(i)(A) or 4.2(b)(ii)(A), to eliminate Book Tax Disparities.

8



--------------------------------------------------------------------------------



 



     “Sale Offer” has the meaning ascribed to such term in Section 8.3.
     “Section 708 Termination” has the meaning ascribed to such term in Section
8.6(b).
     “Selling Member” has the meaning ascribed to such term in Section 8.3.
     “Tax Matters Partner” has the meaning ascribed to such term in
Section 11.4.
     “Third Party Action” has the meaning ascribed to such term in Section 6.3.
     “Unrealized Gain” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date over (b) the Carrying Value of such property as of
such date (prior to any adjustment to be made pursuant to Section 3.4(d) or
3.4(e) as of such date). In determining such Unrealized Gain, the aggregate cash
amount and fair market value of a Company asset (including cash or cash
equivalents) shall be determined by the Company and agreed to by the Members
using such reasonable method of valuation as it may adopt.
     “Unrealized Loss” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.4(d) or 3.4(e) as of such date) over (b) the fair market value of such
property as of such date. In determining such Unrealized Loss, the aggregate
cash amount and fair market value of a Company asset (including cash or cash
equivalents) shall be determined by the Company and agreed to by the Members
using such reasonable method of valuation as it may adopt.
     “Voting Stock” means the securities or other ownership interest in any
Person which have ordinary voting power under ordinary circumstances or the
election of directors (or the equivalent) of such Person.
     1.3 Rules of Construction. For purposes of this Agreement, including the
Exhibits and Schedules hereto:
     (a) General. Unless the context otherwise requires, (i) “or” is not
exclusive; (ii) an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP; (iii) words in the singular include the
plural and words in the plural include the singular; (iv) words in the masculine
include the feminine and words in the feminine include the masculine; (v) any
date specified for any action that is not a Business Day shall be deemed to mean
the first Business Day after such date; (vi) a reference to a Member includes
its successors and permitted assigns; and (vii) any reference to $ or dollars
shall be a reference to U.S. dollars.

9



--------------------------------------------------------------------------------



 



     (b) Articles and Sections. Reference to Articles and Sections are, unless
otherwise specified, to Articles and Sections of this Agreement.
     1.4 MLP Partnership Agreement. Notwithstanding any other provision of this
Agreement, the Members agree that to the extent any provision of this Agreement
contradicts with or is in conflict with any provision of the MLP Partnership
Agreement, the provisions of the MLP Partnership Agreement shall control.
ARTICLE 2
ORGANIZATION AND CONDUCT OF BUSINESS
     2.1 Company. Subject to the terms and conditions of this Agreement, the
Members hereby agree to operate and manage the Company, a limited liability
company organized pursuant to the Delaware Act, which shall engage in the
business described herein.
     2.2 Continuation of Company. The parties hereto hereby continue the
Company, which is that certain limited liability company formed on March 23,
2007, upon the filing of a Certificate of Formation in the Office of Secretary
of State of the State of Delaware in accordance with the requirements of the
Delaware Act. From time to time, the Company shall file such further
certificates of formation, qualifications to do business, fictitious name
certificates or make filings in such jurisdictions as may be necessary or
appropriate in connection with the conduct of the Company’s business or to
provide notification of the limitation of liability of the Members under
applicable law.
     2.3 Purpose. The business and purposes of the Company shall be (i) to own
and operate the Company Assets and (ii) to engage in such other business
activities that may be undertaken by a limited liability company under the
Delaware Act as the Members may from time to time determine; provided, however,
that the Members determine, as of the date of the acquisition or commencement of
such other business activity, that such activity (a) generates “qualifying
income” (as such term is defined pursuant to section 7704 of the Code) or
(b) enhances the operations of an activity of the Company that generates
qualifying income.
     2.4 Place of Business. The principal place of business of the Company shall
be 370 17th Street, Suite 2500, Denver, Colorado 80202 or such other place as
the Members may from time to time determine. The registered office of the
Company in the State of Delaware shall be 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801, and the registered agent for service of process
on the Company shall be The Corporation Trust Company, whose business address is
the same as the Company’s registered office (or such other registered office and
registered agent as the Members may from time to time select).
     2.5 Term. The Company shall continue indefinitely unless dissolved in
accordance with Section 10.1.

10



--------------------------------------------------------------------------------



 



     2.6 Business Opportunities; No Implied Duty. Except as may be provided in
the MLP Partnership Agreement, the Members and their respective Affiliates may
engage, directly or indirectly, without the consent of the other Members or the
Company, in other business opportunities, transactions, ventures or other
arrangements of any nature or description, independently or with others,
including without limitation business of a nature which may be competitive with
or the same as or similar to the business of the Company, regardless of the
geographic location of such business, and without any duty or obligation to
account to the other Members or the Company in connection therewith.
ARTICLE 3
CAPITAL STRUCTURE
     3.1 Percentage Interests. The Percentage Interests of the Members on the
date hereof are set forth on Schedule 3.1 hereto. Upon the transfer by a Member
of all or a portion of such Member’s Interest pursuant to Article 8 or the
issuance of new Interests by the Company in compliance with this Agreement,
Schedule 3.1 shall be updated to reflect the Percentage Interests of the Members
effective upon such transfer or issuance.
     3.2 Capital Contributions. The Members shall make Capital Contributions of
cash, property or services as they determine and approve pursuant to
Section 5.4. If the Members determine and approve pursuant to Section 5.4 that
cash Capital Contributions should be made for any purpose, the Members shall
make such cash Capital Contributions in proportion to their respective
Percentage Interests in such amounts and on such dates as the Members may
determine. The Management Committee shall issue a written request to each Member
for payment of such cash Capital Contributions on such due dates and in such
amounts; provided, that the due date for any such cash Capital Contribution
shall be no less that 5 days after the date such written request is issued to
the Members. All Capital Contributions received by the Company after the due
date specified in such written request shall be accompanied by interest on such
overdue amounts, which interest shall be payable to the Company and shall accrue
from and after such specified dates until paid at the Agreed Rate.
     3.3 No Voluntary Contributions; Interest. No Member shall make any Capital
Contributions to the Company except pursuant to this Article 3. No Member shall
be entitled to interest on its Capital Contribution.
     3.4 Capital Accounts. A separate Capital Account shall be established and
maintained for each Member in accordance with Regulations section
1.704(b)(2)(iv), Section 4.1 and following terms and conditions:
     (a) Increases and Decreases. Each Member’s Capital Account shall be (i)
increased by (A) the amount of cash or cash equivalent Capital Contributions
made by such Member, (B) the Net Agreed Value of non-cash assets contributed as
Capital Contributions by such Member, and (C) allocations to such Member of
Company income and gain (or items thereof), including, without limitation,
income and gain exempt from tax and income and gain described in Regulations

11



--------------------------------------------------------------------------------



 



section 1.704-1(b)(2)(iv)(g), but excluding income and gain described in
Regulations section 1.704-1(b)(4)(i); and (ii) shall be decreased by (A) the
amount of cash or cash equivalents distributed to such Member by the Company,
(B) the Net Agreed Value of any non-cash assets or other property distributed to
such Member by the Company, and (C) allocations to such Member of Company losses
and deductions (or items thereof), including losses and deductions described in
Regulations section 1.704-1(b)(2)(iv)(g) (but excluding losses or deductions
described in Regulations section 1.704-1(b)(4)(i) or (iii)).
     (b) Computation of Amounts. For purposes of computing the amount of any
item of income, gain, loss or deduction to be reflected in the Members’ Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes (including, without limitation, any method of
depreciation, cost recovery or amortization used for that purpose), provided
that:
               (i) All fees and other expenses incurred by the Company to
promote the sale of (or to sell) any interest that can neither be deducted nor
amortized under section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, but treated as an item of deduction at the time such fees
and other expenses are required and shall be allocated between the Members
pursuant to Sections 4.1 and 4.2.
               (ii) Except as otherwise provided in Regulations section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under section 754 of the
Code which may be made by the Company and, as to those items described in
section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes.
               (iii) Any income, gain or loss attributable to the taxable
disposition of any Company property shall be determined as if the adjusted basis
of such property as of such date of disposition were equal in amount to the
Company’s Carrying Value with respect to such property as of such date.
               (iv) In accordance with the requirements of section 704(b) of the
Code, any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property shall be determined as if the adjusted
basis of such property of the date it was acquired by the Company was equal to
the Agreed Value of such property on the date if was acquired by the Company.
Upon an adjustment pursuant to Section 3.4(d) or 3.4(e) to the Carrying Value of
any Company property subject to depreciation, cost recovery or amortization, any
further deductions for such depreciation, cost recovery or amortization
attributable to such property shall be determined (A) as if the adjusted basis
of such property were equal to the Carrying Value of such property immediately

12



--------------------------------------------------------------------------------



 



following such adjustment and (B) using a rate of depreciation, cost recovery or
amortization derived from the same method or useful life (or, if applicable, the
meaning useful life) as is applied for federal income tax purposes; provided,
however, that if the asset has a zero adjusted basis for federal income tax
purposes, depreciation, cost recovery or amortization deductions shall be
determined using any reasonable method that the Company may adopt.
     (c) Transferees. A transferee of all or a part of a Member’s Interest shall
succeed to all or the transferred part of the Capital Account of the
transferring Member.
     (d) Contributed Unrealized Gains and Losses. Consistent with the provisions
of the Regulations section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Interests for cash or Contributed Property, the Capital Accounts of all Members
and the Carrying Value of each Company property immediately prior to such
issuance shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance and had been allocated to the
Members at such time pursuant to Section 4.1.
     (e) Distributed Unrealized Gains and Losses. In accordance with Regulations
section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution to a Member
of any Company property (other than a distribution of cash or cash equivalents
that are not in redemption or retirement of a Member’s Interest), the Capital
Accounts of all Members and the Carrying Value of each Company property shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized in a sale of such property immediately prior to such
distribution for an amount equal to its fair market value (which shall be
determined by the Company using any valuation method it deems reasonable under
the circumstances), and had been allocated to the Members at such time, pursuant
to Section 4.1.
     (f) Code Compliance. Notwithstanding any provision in this Agreement to the
contrary, each Member’s Capital Account shall be maintained and adjusted in
accordance with the Code and the Regulations thereunder, including without
limitation (i) the adjustments permitted or required by Code section 704(b) and,
to the extent applicable, the principles expressed on Code section 704(c) and
(ii) the adjustments required to maintain capital accounts in accordance with
the “substantial economic effect test” set forth in the Regulations under Code
section 704(b).
     3.5 Return of Capital. No Member shall have the right to demand a return of
such Member’s Capital Contributions (or the balance of such Member’s Capital
Account). Further, no Member has the right (i) to demand and receive any
distribution from the

13



--------------------------------------------------------------------------------



 



Company in any form other than cash or (ii) to bring an action of partition
against the Company or its property. Neither the Members nor the Management
Committee shall have any personal liability for the repayment of the Capital
Contributions from Members. No Member is required to contribute or to lend any
cash or property to the Company to enable the Company to return any other
Member’s Capital Contribution.
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
     4.1 Allocations for Capital Account Purposes. For purposes of maintaining
the Capital Accounts and in determining the rights of the Members between
themselves, the Company’s items of income, gain, loss and deduction (computed in
accordance with Section 3.4(b)) shall be allocated between the Members in each
taxable year or portion thereof (an “allocation period”) as provided herein
below.
     (a) Net Income. All items of income, gain, loss and deduction taken into
account in computing Net Income for such allocation period shall be allocated to
each of the Members in accordance with its respective Percentage Interest.
     (b) Net Losses. All items of income, gain, loss and deduction taken into
account in computing Net Losses for such allocation period shall be allocated to
each Member in accordance with its respective Percentage Interest; provided,
however, that Net Losses shall not be allocated pursuant to this Section 4.1(b)
to the extent that such allocation would cause a Member to have a deficit
balance in its Adjusted Capital Account at the end of such taxable year (or
increase any existing deficit balance in its Adjusted Capital Account).
     (c) Nonrecourse Liabilities. For the purposes of Regulations section
1.752-3(a)(3), the Members agree that Nonrecourse Liabilities of the Company in
excess of the sum of (A) the amount of Company Minimum Gain and (B) the total
amount of Nonrecourse Built-in Gain shall be allocated between the Members in
accordance with their respective Percentage Interests.
     (d) Company Minimum Gain Chargeback. Notwithstanding the other provisions
of this Section 4.1, except as provided in Regulations section 1.704-2(f)(2)
through(5), if there is a net decrease in Company Minimum Gain during any
Company taxable year, each Member shall be allocated items of Company income and
gain for such period (and, if necessary, subsequent periods) in the manner and
amounts provided in Regulations sections 1.704-2(f)(6) and (g)(2) and section
1.704(j)(2)(i), or any successor provisions. For purposes of this
Section 4.1(d), each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 4.1 with respect to such taxable year (other than an allocation pursuant
to Section 4.1(h) or (i)).

14



--------------------------------------------------------------------------------



 



     (e) Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 4.1 (other than Section
4.1(d), except as provided in Regulations section 1.704-2(i)(4)), if there is a
net decrease in Minimum Gain Attributable to Member Nonrecourse Debt during any
Company taxable period, any Member with a share of Minimum Gain Attributable to
Member Nonrecourse Debt at the beginning of such taxable period shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Regulations sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For purposes
of this Section 4.1, such Member’s Adjusted Capital Account balance shall be
determined and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 4.1, other than Sections 4.1(d), (h) and (i), with respect to such
taxable period.
     (f) Qualified Income Offset. If any Member unexpectedly receives
adjustments, allocations or distributions described in Regulations section
1.704-1(b)(2)(ii)(d)(4) through (6) (or any successor provisions), items of
Company income and gain shall be specifically allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations promulgated under section 704(b) of the Code; the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 4.1(d) or 4.1(e).
     (g) Gross Income Offset. If any Member has a deficit balance in its
Adjusted Capital Account at the end of any Company taxable period which is in
excess of the sum of (i) the amount such Member is obligated to restore pursuant
to any provisions of this Agreement and (ii) the amount such Member is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be specifically
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Section 4.1(g)
shall be made only if and to the extent that such Member would have a deficit
balance in its Adjusted Capital Account after all other allocations provided in
this Section 4.1 have been tentatively made as if this Section 4.1(g) was not in
the Agreement.
     (h) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year
shall be allocated to the Members in accordance with their respective Percentage
Interests. If the Company determines in its good faith discretion that the
Company’s Nonrecourse Deductions must be allocated in a different ration to
satisfy the safe harbor requirements of the Regulations promulgated under
section 704(b) of the Code, the Company is authorized, upon notice to the
Members, to revise the prescribed ration to the numerically closest ration which
does satisfy the requirements.

15



--------------------------------------------------------------------------------



 



     (i) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable year shall be allocated 100% to the Member that bears the Economic Risk
of Loss for such Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Regulations section 1.704-2(i)
(or any successor provision). If more than one Member bears the Economic Risk of
Loss of respect to a Member Nonrecourse Debt, such Member Nonrecourse Deductions
attributable thereto shall be allocated between such Members ratably in
proportion to their respective shares of such Economic Risk of Loss.
     (j) Code Section 754 Adjustments. To the extent an adjustment tax basis of
any Company asset pursuant to section 734(b) or 743(b) of the Code is required,
pursuant to Regulations section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustments to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such section of the Regulations.
     4.2 Allocations for Tax Purposes. The Members agree as follows:
     (a) Allocations of Gain, Loss, etc. Except as otherwise provided herein,
for federal income tax purposes, each item of income, gain loss and deduction
which is recognized by the Company for federal income tax purposes shall be
allocated between the Members in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Section 4.1
hereof.
     (b) Book-Tax Disparities. In an attempt to eliminate Book-Tax Disparities
attributable to a Contributed Property or Adjusted Property, items of income,
gain, loss depreciation, amortization and cost recovery deductions shall be
allocated for federal income tax purposes between the Members as follows:
               (i) In the case of a Contributed Property, (A) such items of
income, gain, loss, depreciation, amortization and cost recovery deductions
attributable thereto shall be allocated between the Members in the manner
provided under section 704(c) of the Code and section 1.704-3(d) of the
Regulations (i.e. the “remedial method”) that takes into account the variation
between the Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable
thereto shall be allocated between the Members in the same manner as its
correlative of “book” gain or loss is allocated pursuant to Section 4.1.

16



--------------------------------------------------------------------------------



 



               (ii) In the case of an Adjusted Property, (A) such items of shall
be allocated between the Members in a manner consistent with the principles of
section 704(c) of the Code and section 1.704-3(d) of the Regulations (i.e. the
“remedial method”) to take into account the Unrealized Gain or Unrealized Loss
attributable to such property and the allocations thereof pursuant to
Section 3.4(d) or (e), unless such property was originally a Contributed
Property, in which case such items shall be allocated between the Members in a
manner consistent with Section 4.2(b)(i); and (B) any item of Residual Gain or
Residual Loss attributable to an Adjusted Property shall be allocated between
the Members in the same manner as its correlative item “book” gain or loss is
allocated pursuant to Section 4.1.
     (c) Conventions/Allocations. For the proper administration of the Company,
the Company shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; and (ii) amend the provisions of this Agreement as appropriate to
reflect the proposal or promulgation of Regulations under section 704(b) or
section 704(c) of the Code. The Company may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in
Section 4.2(c) only if such conventions, allocations or amendments are
consistent with section 704 of the Code.
     (d) Section 743(b). The Company may determine to depreciate the portion of
an adjustment under section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation method and
useful life applied to the Company’s common basis of such property, despite the
inconsistency of such method with Regulations section 1.167(c)-1(a)(6), or any
successor provisions. If the Company determines that such reporting position
cannot reasonably be taken, the Company may adopt any reasonable depreciation
convention that would not have a material adverse effect on the Members.
     (e) Recapture Income. Any gain allocated to the Members upon the sale or
other taxable disposition of any Company asset shall, to the extent possible,
after taking into account other required allocations of gain pursuant to this
Section 4.2 be characterized as Recapture Income in the same proportions and the
same extent as such Members (or their predecessors in interest) have been
allocated any deductions directly or indirectly giving rise to the treatment of
such gains as Recapture Income.
     (f) Section 754. All items of income, gain, loss, deduction and credit
recognized by the Company for federal income tax purposes and allocated by the
Members in accordance with the provisions hereof shall be determined without
regard to any election under section 754 of the Code which may be made by the
Company; provided, however, that such allocations, once made, shall be adjusted

17



--------------------------------------------------------------------------------



 



as necessary or appropriate to take into account those adjustments permitted or
required by sections 734 and 743 of the Code.
     4.3 Distributions. Within 30 days following the end of each Distribution
Period, an amount equal to 100% of Available Cash with respect to such
Distribution Period shall, subject to section 18-607 of the Delaware Act, be
distributed in accordance with this Article 4 by the Company to the Members in
accordance with their respective Percentage Interests.
ARTICLE 5
MANAGEMENT
     5.1 The Management Committee. The business and affairs of the Company shall
be managed by or under the direction of the Members acting through the
Management Committee, subject to the delegation of powers and duties to officers
of the Company and other Persons as provided for by resolution of the Management
Committee.
     5.2 Composition; Removal and Replacement of Representative. The Management
Committee shall be comprised of one or more representatives designated by each
Member. Each Member shall designate by written notice to the other Members its
representatives to serve on the Management Committee and alternates to serve in
such representatives’ absences. Each representative and alternate shall serve at
the pleasure of such Member and shall represent and bind such Member with
respect to any matter. Alternates may attend all Management Committee meetings
but shall have no vote at such meetings except in the absence of the
representative for whom he is the alternate. Upon the death, resignation or
removal for any reason of any representative or alternate of a Member, the
appointing Member shall promptly appoint a successor.
     5.3 Officers. The Management Committee may appoint employees of Members or
their Affiliates to serve as officers of the Company, and such officers may
include but not be limited to a president, one or more vice presidents, a
treasurer and a secretary.
     5.4 Voting. All decisions, approvals and other actions of any Member under
this Agreement shall be effected by vote of its representative on the Management
Committee. The Management Committee representative of each Member shall have one
vote equal to the Percentage Interest of the Member appointing such
representative and shall exercise such vote on behalf of such appointing Member
in connection with all matters under this Agreement.
     (a) All decisions and actions with respect to the Company and its business
shall be made and taken by the affirmative vote of the Member or Members holding
a Majority acting through their representative on the Management Committee,
except as provided in clauses (b) and (c) of this Section 5.4.

18



--------------------------------------------------------------------------------



 



     (b) In the case of those matters set forth on Schedule 5.4, any decision or
action with respect to such matters shall be made and taken by unanimous
affirmative vote of Members acting through their representatives on the
Management Committee; provided, that the approval of any such matter set forth
on Schedule 5.4 by the MLP Member shall not require, and shall not be inferred
to require, that such matter be referred to, considered or approved by the
conflicts committee of the board of directors of the general partner of the MLP
Member, it being understood that conflicts of interest, if any, shall be
addressed in the manner provided in the MLP Partnership Agreement.
     (c) Notwithstanding clauses (a) and (b) of this Section 5.4, if (i) a
material breach or default under a material agreement of the Company, (ii) a
default or failure to make payment of an obligation of the Company or a failure
to take other action is likely to result in the imposition of a lien upon or a
seizure or other collection action against a material asset or assets of the
Company or (iii) a failure to comply with an order of a Governmental Body having
jurisdiction directed to the Company, in each case, would be reasonably likely
to have a material adverse effect on the business, operations or financial
condition of the Company, any Member may require all of the Members to make a
Capital Contribution pursuant to Section 3.2 hereof to cure such default, pay
such obligation, comply with such order or take other action in connection
therewith by delivering written notice of the other Member of its intent to
require a Capital Contribution pursuant to this Section 5.4(c); provided, the
aggregate amount of such required Capital Contribution may be no more than the
minimum amount necessary to prevent a default, seizure or noncompliance of the
type described in clauses (i), (ii) and (iii) of this paragraph.
     5.5 Meetings of Management Committee. The Members agree as follows:
     (a) Scheduling. Meetings of the Management Committee shall occur when
called by any member of the Management Committee. The member calling the meeting
shall provide notice of and an agenda for the Management Committee meeting to
all representatives at least 10 Business Days prior to the dates of such
meetings, provided that the business matters to be acted upon at any such
meeting shall not be limited to the matters included on such agenda.
     (b) Conduct of Business. The Management Committee shall conduct its
meetings in accordance with such rules as it may from time to time establish and
the secretary shall keep minutes of its meetings and issue resolutions
evidencing the actions taken by it. Upon the request of any Member, the
secretary shall provide such Member with copies of such minutes and resolutions.
Management Committee representatives may attend meetings and vote either in
person or through duly authorized written proxies. Unless otherwise agreed, all
meetings of the Management Committee shall be held at the principal office of
the Company or by conference telephone or similar means of communication by

19



--------------------------------------------------------------------------------



 



which all representatives can participate in the meeting. Any action of the
Management Committee may be taken without a meeting by unanimous written consent
of the representatives.
     (c) Quorum. At meetings of the Management Committee representatives of (i)
Members holding a Majority present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes for considering matters under
Section 5.4(a) and (ii) all of the Members present in person, by conference
telephone or by written proxy and entitled to vote, shall constitute a quorum
for the transaction of business for purposes of considering matters under
Section 5.4(b).
     5.6 Remuneration. The Management Committee representative and alternate
employed by each Member shall receive no compensation from the Company for
performing services in such capacity. Each Member shall be responsible for the
payment of the salaries, benefits, retirement allowances and travel and lodging
expenses for its Management Committee representatives or alternates.
     5.7 Individual Action by Members. No individual Member, solely by reason of
its status as such, has any right to transact any business for the Company or
any authority of power to sign for or bind the Company unless such power or
authority has been expressly delegated to such Member in accordance with this
Agreement; provided, however, that with respect to the enforcement of the
Company’s rights under any contract between the Company and a Member or an
Affiliate of a Member, any and all actions necessary to enforce the Company’s
rights thereunder shall be taken exclusively by the Members who are not, or
whose Affiliate is not, party to such contract. Further, each individual Member
shall have the right to participate in audits by the Company of the Affiliates
of another Member which audits are made pursuant to contracts between the
Company and such Affiliates.
ARTICLE 6
INDEMNIFICATION; LIMITATIONS ON LIABILITY
     6.1 Indemnification by the Company. The Company shall indemnify and hold
harmless each Member, the Management Committee representatives and alternates of
each Member and the officers of the Company (each individually, a “Company
Indemnitee”) from and against any and all losses, claims, demands, costs,
damages, liabilities, expenses of any nature (including reasonable attorneys’
fees and disbursements), judgments, fines, settlements, and other amounts
actually and reasonably incurred by such Company Indemnitee and arising from any
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative or other, including any
appeals to which a Company Indemnitee was or is a party or is threatened to be
made a party (collectively, “Liabilities”), arising out of or incidental to the
business of the Company or such Company Indemnitee’s status as a Member,
Management Committee representative or

20



--------------------------------------------------------------------------------



 



alternate of a Member or an officer of the Company; provided, however, that the
Company shall not indemnify and hold harmless any Company Indemnitee for any
Liabilities which are due to actual fraud or willful misconduct of such Company
Indemnitee.
     (a) Rights of Company Indemnitee. Reasonable expenses incurred by a Company
Indemnitee in defending any claim, demand, action, suit or proceeding subject to
this Section 6.1 shall, from time to time, be advanced by the Company prior to
the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Company of an undertaking by the Company by or on behalf of such
Company Indemnitee to repay such amounts if ultimately determined that such
Company Indemnitee is not entitled to be indemnified as authorized in this
Section 6.1. The indemnification provided by this Section 6.1 shall inure solely
to the benefit of the Company Indemnitee and his heirs, successors, assigns and
administrators and shall be deemed to create any rights for the benefit of any
other Persons.
     6.2 Indemnification by the Members. Each Member shall indemnify and hold
harmless the Company, the other Members and their respective Management
Committee representatives and alternates and the officers of the Company (each
individually, a “Member Indemnitee”) for any and all Liabilities that result
solely from the actual fraud or willful misconduct of such Member, its
Management Committee representatives and alternates or any officer of the
Company employed by such Member or its Affiliates.
     6.3 Defense of Action. Promptly after receipt by a Company Indemnitee or a
Member Indemnitee (either an “Indemnified Party”) of a notice of any pending or
threatened claim, demand action, suit, proceeding or investigation made or
instituted by a Person other than another Indemnified Party (a “Third Party
Action”), such Indemnified Party shall, if a claim in respect thereof is to be
made by such Indemnified Party against a Person providing indemnification
pursuant to Sections 6.1 or 6.2 (“Indemnifying Party”), give notice thereof to
the Indemnifying Party. The Indemnifying Party, at its own expense may elect to
assume the defense of any such Third Party Action through its own counsel on
behalf of the Indemnified Party (with full right of subrogation to the
Indemnified Party’s rights and defenses). The Indemnified Party may employ
separate counsel in any such Third Party Action and participate in the defense
thereof; but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless the Indemnified Party shall have been advised by
its counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to this Indemnifying Party
(in which case the Indemnifying Party shall not have the right to assume the
defense of such Third Party Action on behalf of the Indemnified Party), it being
understood, however, that the Indemnifying Party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for the Indemnified Parties, and
such fees shall be designated in writing by the Indemnified Parties. All fees
and expenses for any such separate counsel shall be paid

21



--------------------------------------------------------------------------------



 



periodically as incurred. The Indemnifying Party shall not be liable for any
settlement of any such Third Party Action effected without its consent unless
the Indemnifying Party shall elect in writing not to assume the defense thereof
or fails to prosecute diligently such defense and fails after written notice
from the Indemnified Party to promptly remedy the same, in which case, the
Indemnified Party without waiving any rights to indemnification hereunder may
defend such Third Party Action and enter into any good faith settlement thereof
without prior written consent from the Indemnifying Party. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
effect any settlement of any such Third Party Action unless such settlement
includes an unconditional release of the Indemnified Party from all Liabilities
that are the subject of such Third Party Action. The Members agree to cooperate
in any defense or settlement of any such Third Party Action and to give each
other reasonable access to all information relevant thereto. The Members will
similarly cooperate in the prosecution of any claim or lawsuit against any third
party. If, after the Indemnifying Party elects to assume the defense of a Third
Party Action, it is determined pursuant to the Dispute Resolution procedures
described in Section 12.11 that the Indemnified Party is not entitled to
indemnification with respect thereto, the Indemnifying Party shall discontinue
the defense thereof, and if any fees or expenses for separate counsel to
represent the Indemnified Party were paid by the Indemnifying Party, the
Indemnified Party shall promptly reimburse the Indemnifying Party for the full
amount thereof.
     6.4 Limited Liability of Members. No Member shall be personally liable for
any debts, liabilities or obligations of the Company, provided that each Member
shall be responsible (i) for the making of any Capital Contribution required to
be made to the Company by such Member pursuant to the terms hereof and (ii) for
the amount of any distribution made to such Member that must be returned to the
Company pursuant to the Delaware Act.
ARTICLE 7
OPERATION OF COMPANY
     7.1 Operator. Subject to this Article 7, the Members agree to appoint the
Midstream Member as the initial operator of the Company (the “Operator”) and
Midstream Member accepts such appointment and agrees to act in such capacity.
From time to time, the Management Committee may appoint a successor operator of
the Company. The Operator shall be responsible for the day-to-day operation,
maintenance and repair of the Company Assets and the managerial and
administrative duties relating thereto. Subject to Section 5.4 and item 10 on
Schedule 5.4, the Operator, in its sole discretion, may subcontract with another
Person, including an Affiliate, to perform the activities required to comply
with the responsibilities as operator hereunder; provided any such subcontract
shall not relieve the Operator of such responsibilities.
     7.2 Expenses. The Operator shall be reimbursed on a monthly basis, or such
other basis as the Operator may determine, for (a) all direct and indirect costs
and expenses it incurs or payments it makes on behalf of the Company (including
salary, bonus, incentive compensation and other amounts paid to any Person
including Affiliates

22



--------------------------------------------------------------------------------



 



of the Operator to perform services for the Company or for the Operator in the
discharge of its duties in such capacity), and (b) all other costs and expenses
allocable to the Company or otherwise incurred by the Operator in connection
with operating the Company’s business (including the Company’s allocable share
of general and administrative costs and expenses (G&A) borne by the Operator and
its Affiliates). The Operator shall maintain or cause to be maintained accurate
records of such costs and expenses, and upon written request, the Operator shall
permit a Member to inspect, or shall provide such requesting Member with a copy
of such records. The amount for which the Operator shall be entitled to
reimbursement from the Company for G&A shall be as follows: (a) for calendar
year 2007, $8,012,000 (prorated for calendar year 2007 based on the number of
days remaining in calendar year 2007 following the date hereof), (b) for
calendar year 2008, $8,012,000, increased by the applicable annual percentage
increase in the Consumer Price Index — All Urban Consumers, U.S. City Average,
Not Seasonally Adjusted for the applicable year, and (c) for periods after
calendar year 2008, an amount mutually agreed upon. If the Company makes any
acquisitions of assets or businesses or the business of the Company otherwise
expands prior to December 31, 2008, then G&A shall be reasonably increased in
order to account for adjustments in the nature and extent of the general and
administrative services provided by the Operator to the Company. Reimbursements
pursuant to this Section 7.2 shall be in addition to any reimbursement due the
Operator as a result of indemnification pursuant to Section 6.1.
     7.3 Reimbursement for Insurance. The Company shall reimburse the Operator
for all expenses it incurs or payment it makes on behalf of the Company for
insurance, including (a) insurance coverage with respect to the Company;
(b) insurance coverage with respect to claims related to fiduciary obligations
of officers, directors, and control persons of the Company as and if applicable;
and (c) insurance coverage with respect to claims under federal and state
securities laws.
     7.4 Accounts. The Management Committee shall establish and maintain one or
more separate bank and investment accounts and arrangements for Company funds in
the Company’s name with such financial institutions and firms it may determine.
The Company may not commingle the Company’s funds with the funds of any other
Person. All such accounts shall be and remain the property of the Company and
all funds shall be received, held and disbursed for the purposes specified in
this Agreement.
ARTICLE 8
TRANSFER OF INTERESTS
     8.1 Restrictions on Transfer. The Members agree as follows:
     (a) Consent. Subject to Sections 8.1(b) and 8.1(c) and except as provided
in Section 8.3(c), no Member may at any time sell, assign, transfer, convey,
merge, consolidate, reorganize or otherwise dispose of all or any part of such
Member’s interest without the express written consent of the other Members,
which consent may be granted or withheld by any such other Members in its
absolute discretion; provided, however, that subject to Sections 8.1(b) and
8.1(c),

23



--------------------------------------------------------------------------------



 



and upon notice to the other Members, any Member may transfer its respective
Interest to one or more Persons (an “Internal Transferee”) wholly owned directly
or indirectly by the ultimate parent of such Member (an “Internal Transfer”)
without the consent of the other Members, and such Internal Transferee shall be
admitted as a Member.
     (b) Certain Prohibited Transfers. No Member shall transfer all or any part
of its Interest if such transfer (i) (either considered alone or in the
aggregate with prior transfers by the same Member or any other Members) would
result in the termination of the Company for federal income tax purposes;
(ii) would result in violation of the Delaware Act or any other applicable Laws;
or (iii) would result in a default under or termination of an existing financial
agreement to which the Company is a party or acceleration of debt thereunder.
     (c) Defaulting Members. No Defaulting Member may transfer its Interest
except (i) as expressly provided under Article 8, and (ii) with the consent of
the Nondefaulting Members.
     (d) Effect of Prohibited Transfers. Any offer or purported transfer of a
Member’s Interest in violation of the terms of this Agreement shall be void.
     8.2 Possible Additional Restrictions on Transfer. Notwithstanding anything
to the contrary contained in this Agreement, in the event of (i) the enactment
(or imminent enactment) of any legislation, (ii) the publication of any
temporary or final Regulations, (iii) any ruling by the Internal Revenue Service
or (iv) any judicial decision that in any such case, in the opinion of counsel,
would result in the taxation of the Company for federal income tax purposes as a
corporation or would otherwise subject the Company to being taxed as an entity
for federal income tax purposes, this Agreement shall be deemed to impose such
restrictions on the transfer of a Member’s Interest as may be required, in the
opinion of counsel to the Company, to prevent the Company from being taxed as a
corporation or otherwise being taxed as an entity for federal income tax
purposes, and the Members thereafter shall amend this Agreement as necessary or
appropriate to impose such restrictions.
     8.3 Right of First Offer. The Members agree as follows:
     (a) Initial Offer to Members. If a Member (the “Selling Member”) desires to
sell or otherwise transfer all or a portion of its Interest (the “Marketed
Interest”) other than pursuant to an Internal Transfer, such Selling Member
shall submit to each of the other Members (the “Non-Selling Members”) a good
faith offer (a “Sale Offer”), which Sale Offer shall include a form of
acquisition agreement that specifies the form and amount of consideration to be
received and the other material terms on which the Selling Member proposes to
sell the Marketed Interest. Upon receipt of a Sale Offer, a Non-Selling Member
interested in purchasing all of such Marketed Interest shall deliver written
notice (a “Purchase Notice”) to the Selling Member within 20 days of receipt of
such

24



--------------------------------------------------------------------------------



 



Sale Offer (the “Notice Period”). Upon the expiration of such Notice Period, the
Selling Member and any Non-Selling Members that have timely delivered a Purchase
Notice to the Selling Member shall have 45 days (the “Negotiation Period”) to
negotiate and enter into a definitive agreement pursuant to which such
Non-Selling Member(s) will acquire the Marketed Interest. If the parties enter
into a definitive agreement within such Negotiation Period, the Non-Selling
Member shall acquire the Marketed Interest pursuant to the terms of such
definitive agreement. The closing under any such definitive agreement may occur
after the expiration of such Negotiation Period. If more than one Non-Selling
Member delivers a Purchase Notice to the Selling Member, each such Non-Selling
Member shall be entitled to acquire a pro rata portion of the Marketed Interest
determined by dividing such Non-Selling Member’s Percentage Interest by the
aggregate Percentage Interests of all of the Non-Selling Members that delivered
a Purchase Notice.
     (b) Negotiation with Third Party. If (i) no Non-Selling Member delivers a
Purchase Notice to the Selling Member prior to the expiration of the Notice
Period, (ii) the Non-Selling Member(s) and the Selling Member are unable to
enter into a definitive agreement prior to the expiration of the Negotiation
Period, or (iii) a definitive agreement is timely entered into but is
subsequently terminated prior to closing, then the Selling Member shall have
120 days to market, offer, negotiate and consummate the sale of the Marketed
Interest to a third party; provided, however, the Selling Member may not
consummate any such sale to a third party unless (i) the acquisition
consideration to be paid by such third party is at least equal in value to the
consideration set forth in the Sale Offer and (ii) the other terms and
provisions of such sale are not materially more favorable to such third party
than the terms and provisions contained in the Sale Offer. If the Selling Member
is unable to consummate the sale of the Marketed Interest to a third party
within in the 120-day period referred to in the immediately preceding sentence,
such Selling Member must make another Sale Offer to each of the Non-Selling
Members, as provided in Section 8.3(a), and otherwise comply with the provisions
of this Section 8.3 in order to sell such Marketed Interest.
     (c) Applicability of Transfer Restrictions. All transfers pursuant to this
Section 8.3 must comply with the restrictions on transfers set forth in Sections
8.1 and 8.2, except that a transfer to a third party after compliance with this
Section 8.3 shall not require the consent of the Non-Selling Members and the
restriction in Section 8.1(b)(i) shall not apply.
     8.4 Substituted Members. As of the effectiveness of any transfer of an
Interest permitted under this Agreement, (i) any transferee acquiring the
Interest of a Member shall be deemed admitted as a substituted Member with
respect to the Interest transferred, and (ii) such substituted Member shall be
entitled to the rights and powers and subject to the restrictions and
liabilities of the transferring Member with respect to the Interest so acquired.
No purported transfer of an Interest in violation of the terms of this Agreement
(including any transfer occurring by operation of Law) shall vest the

25



--------------------------------------------------------------------------------



 



purported transferee with any rights, powers or privileges hereunder, and no
such purported transferee shall be deemed a Member hereunder for any purposes or
have any right to vote or consent with respect to Company matters, to inspect
Company records, to maintain derivative proceedings, to maintain any action for
an accounting or to exercise any other rights of a Member hereunder or under the
Delaware Act.
     8.5 Documentation; Validity of Transfer. No purported transfer of a
Member’s Interest shall be effective as to the Company or the other Members
unless and until the applicable provisions of Sections 8.1, 8.2 and 8.3 have
been satisfied and such other Members have received a document in a form
acceptable to such other Members executed by both the transferring Member (or
its legal representative) and the transferee. Such document shall include:
(i) the notice address of the transferee and such transferee’s express agreement
to be bound by all the terms and conditions of this Agreement with respect to
the Interest being transferred; (ii) the Interests of the transferring Member
and the transferee after the transfer; and (iii) representations and warranties
from both the transferring Member and the transferee that the transfer was made
in accordance with all applicable Laws (including state and federal securities
Laws) and the terms and conditions of this Agreement. Each transfer shall be
effective against the Company and the other Members as of the first Business Day
of the calendar month immediately succeeding the Company’s receipt of the
document required by this Section 8.5, and the applicable requirements of
Section 8.1, 8.2 and 8.3 have been met.
     8.6 Covenant Not to Withdraw or Dissolve.
     (a) Notwithstanding any provision of the Delaware Act, each Member hereby
agrees that it has entered into this Agreement based on the expectation that all
Members will continue as Members and carry out the duties and obligations
undertaken by them hereunder. Except as otherwise expressly required or
permitted hereby, each Member hereunder covenants and agrees not (i) to take any
action to file a certificate of dissolution or its equivalent with respect to
itself, (ii) take any action that would cause a Bankruptcy of such Member,
(iii) withdraw or attempt to withdraw from the Company, expect as otherwise
expressly permitted by this Agreement or the Delaware Act, (iv) exercise any
power under the Delaware Act to dissolve the Company, (v) transfer all or any
portion of its Interest, except as expressly provided herein, or (vi) demand a
return of such Member’s contributions or profits (or a bond or other security
for the return of such contribution or profits), in each case without the
consent of the other Members.
     (b) Prior to any Member causing or permitting an interest in itself to be
transferred such that, after the transfer, the Company would be considered to
have terminated within the meaning of section 708 of the Code “Section 708
Termination”, the transferring Member or its designee must provide written
notice and offer to pay to each other Member prior to the transfer in cash the
amount (the “Make-Whole Amount”) necessary to hold that other Member harmless
against any deferral of state or federal income tax depreciation or other
increase in

26



--------------------------------------------------------------------------------



 



liability for such tax (including any change in the present value of such
liability) that such Section 708 Termination would cause. Any such payment shall
be due and payable immediately upon the consummation of such transfer. For
purposes of calculating the Make-Whole Amount, such other Member(s) will be
treated as if they are corporations for federal and state income tax purposes.
In the case of any transfer to which this Section 8.6(b) applies, the Make-Whole
Amount for each Member entitled to be paid that amount will be computed on a net
present value basis using: (i) the Agreed Rate in effect on the date of payment
and (ii) the highest marginal applicable state and federal corporate income tax
rates for the year of payment. Using those same highest marginal rates, the
amount that is determined pursuant to the preceding sentence will be grossed up
such that the increased amount reduced by the state and federal income tax that
are deemed paid by reason of the receipt thereof is equal to the amount that is
determined pursuant to the preceding sentence. If the applicable state income
tax is deductible for federal income tax purposes, effect will be given to that
deduction in calculating the Make-Whole Amounts.
ARTICLE 9
DEFAULT
     9.1 Events of Default. If any of the following events occur:
     (a) the Bankruptcy, insolvency, dissolution, liquidation, death,
retirement, resignation, termination, expulsion of a Member or the occurrence of
any other event under the Delaware Act which terminates the continued membership
of a Member in the Company;
     (b) all or any part of the Interest of Member is seized by a creditor of
such Member, and the same is not released from seizure or bonded out within
30 days from the date of the notice of seizure;
     (c) a Member (i) fails to provide any Capital Contribution request by a
Member pursuant to Section 5.4(c) or as otherwise required by Article 3, (ii)
fails to indemnify or reimburse the other Members for the liabilities and
obligations as set forth in this Agreement, or (iii) fails to perform or fulfill
when due any other material financial or monetary obligation imposed on such
Member in this Agreement and, in each case, such failure continues for 15 days
or such shorter period as may be specified for a Default under such agreement
relating to borrowed money (each of the foregoing, a “Monetary Default”);
     (d) a Member Defaults or otherwise fails to perform or fulfill any material
covenant, provision or obligation (other than financial or monetary obligations,
which are covered in Section 9.1(c)) under this Agreement or any agreement
relating to borrowed money to which the Company is a party and such failure
continues for 30 days or such shorter period as may be specified for a Default
under such agreement relating to borrowed money; or

27



--------------------------------------------------------------------------------



 



     (e) a Member transfers or attempts to transfer all or any portion of its
Interest in the Company other than in accordance with the terms of this
Agreement;
then a “Default” hereunder shall be deemed to have occurred. The Member with
respect to which one or more events of Default has occurred shall be referred to
as the “Defaulting Member”, and the other Member shall be referred to as the
“Nondefaulting Member.”
     9.2 Consequence of a Default. The Members agree that upon the occurrence of
a Default, the rights of the Nondefaulting Member and Defaulting Member shall be
as follows:
     (a) Suspension of Certain Rights Upon Monetary Default. Notwithstanding
anything in this Agreement to the contrary, no distribution shall be made to any
Defaulting Member who is in Monetary Default, and the voting rights under this
Agreement of any Defaulting Member who is in Monetary Default shall be
transferred to the Nondefaulting Member. So long as any Monetary Default is
continuing, the Defaulting Member assigns to the Nondefaulting Member (i) its
rights to receive any and all distributions under this Agreement, and such
distributions shall be payable to the Nondefaulting Member as reimbursements for
losses, damages, costs and expense resulting directly or indirectly from such
Monetary Default and (ii) its voting rights under this Agreement. If the
Defaulting Member shall dispute whether an event of Default has occurred, or the
amount of the loss, damage, cost or expense incurred by the Nondefaulting Member
as a consequence of a Monetary Default, the matter shall be submitted promptly
to the dispute resolution procedure provided for in Section 12.11 hereof.
     (b) Options of Nondefaulting Member Upon Any Event of Default. The
Nondefaulting Member may, but is not obligated to, take one or more of the
following actions upon the occurrence of a Default:
          (i) cure the Default (including, if applicable, by making a cover
payment) and cause the cost of such cure to be charged against a special loan
account established for the Defaulting Member until the entire amount of such
costs plus interest on the unpaid balance in accordance with Section 3.2 shall
have been paid or reimbursed to the Nondefaulting Member from any subsequent
distributions made pursuant to this Agreement to which the Defaulting Member
would otherwise have been entitled, which amounts shall be paid first as
interest and then principal, until the cost is paid in full; or
          (ii) exercise any other rights and remedies available at law or in
equity, subject to Section 12.11.

28



--------------------------------------------------------------------------------



 



ARTICLE 10
DISSOLUTION AND LIQUIDATION
     10.1 Dissolution. The Company shall be dissolved upon the earliest to occur
of the following:
     (a) all or substantially all of the Company’s assets and properties have
been sold and reduced to cash;
     (b) the written consent of each Member; or
     (c) entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.
The Members expressly recognize the right of the Company to continue in
existence upon the occurrence of a Default specified in Section 9.1(a) unless
the Nondefaulting Members elect to dissolve the Company pursuant to this
Section 10.1.
     10.2 Liquidation. The Members agree as follows:
     (a) Procedures. Upon dissolution of the Company, the Management Committee,
or if there are no remaining Management Committee representatives, such Person
as is designated by the Members (the remaining Management Committee or such
Person being herein refereed to as the “Liquidator”) shall proceed to wind up
the business and affairs of the Company in accordance with the terms hereof and
the requirements of the Delaware Act. A reasonable amount of time shall be
allowed for the period of winding up in light of prevailing market conditions
and so as to avoid undue loss in connection with any sale of Company assets.
This Agreement shall remain in full force and effect during the period of
winding up.
     (b) Distributions. In connection with the winding up of the Company, the
Company Assets or proceeds thereof shall be distributed as follows:
          (i) To creditors, including Members who are creditors, to the extent
otherwise permitted by Law, in satisfaction of the liabilities of the Company
(whether by payment or the making of reasonable provision for the payment
thereof) other than liabilities for which reasonable provision for payment has
been make and liabilities to Members and former Members under sections 18-601
and 18-604 of the Delaware Act;
          (ii) To Members and former Members in satisfaction of liabilities for
distributions under sections 18-601 and 18-604 of the Delaware Act; and

29



--------------------------------------------------------------------------------



 



          (iii) all remaining Company Assets shall be distributed to the Members
as follows:
          (A) the Liquidator may sell any or all Company Assets to any Person,
including to one or more Members (other than any Member in Default at the time
of dissolution), and any resulting gain or loss from each sale shall be computed
and allocated to the Capital Accounts of the Members in accordance with Article
4;
          (B) with respect to all Company Assets that have not been sold, the
fair market value of such Company Assets (as determined by the Liquidator using
any method of valuation as it, using its best judgment, deems reasonable) shall
be determined and the Capital Accounts of the Members shall be adjusted in
accordance with Article 4 to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in such Company Assets that have not been
reflected in the Capital Accounts previously would be allocated between the
Members if there were a taxable disposition of such Company Assets for their
fair market value on the date of distribution;
          (C) Company Assets shall be distributed between the Members ratably in
proportion to each Member’s positive Capital Account balances, as determined
after taking into account all Capital Account adjustments for the taxable year
of the Company during which the liquidation of the Company occurs (other than
those made by reason of this clause (C)); and in each case, those distributions
shall be made by the end of the taxable year of the Company during which the
liquidation of the Company occurs (or, if later, 90 days after the date of the
liquidation); and
          (D) All distributions in kind to the Members shall be made subject to
the liability of each distributee for costs, expenses and liabilities
theretofore incurred or for which the Company has committed prior to the date of
termination and those costs, expenses and liabilities shall be allocated to the
distributee pursuant to this Section 10.2(b)(iii). This distribution of Company
Assets to a Member in accordance with the provisions of this
Section 10.2(b)(iii) constitutes a complete return to the Member of its Capital
Contributions and a complete distribution to the Member of its Interest in and
to all the Company Assets.
     (c) Capital Account Deficits; Termination. To the extent that any Member
has a deficit in its Capital Account, upon dissolution of the Company, such
deficit shall not be an asset of the Company and such Members shall not be
obligated to contribute any amounts to the Company to bring the balance of such
Member’s Capital Account to zero. Following the completion of the winding up of
the affairs of the Company and the distribution of Company Assets, the Company
shall be deemed terminated and the Liquidator shall file a certificate of

30



--------------------------------------------------------------------------------



 



cancellation in the Office of the Secretary of State of Delaware as required by
the Delaware Act.
ARTICLE 11
FINANCIAL MATTERS
     11.1 Books and Records. The Company shall maintain or cause to be
maintained accurate and complete books and records, on the accrual basis, in
accordance with GAAP (which, having been adopted, shall not be changed without
the prior written consent of the Members), showing all costs, expenditures,
sales, receipts, assets, liabilities, profits and losses and all other records
necessary, convenient or incidental to recording the Company’s business and
affairs; provided, however, that the Member’s Capital Accounts shall be
maintained in accordance with Article 3, and the books and records will include
sufficient information to identify capital expenditures split between growth and
maintenance capital (maintenance capital defined as cash expenditures which add
to or improve capital assets owned or acquired or construct new capital assets
if such expenditures are made to maintain, including over the long term, the
operating capacity or revenues). All of such books and records of the Company
shall be open to inspection by each Member or its designated representative at
the inspecting Member’s expense at a reasonable time during business hours and
shall be audited every year by a joint audit team consisting of representatives
from each Member. Each Member shall be responsible for all costs incurred by or
associated with its respective representatives on such joint audit team.
     11.2 Financial Reports; Budget.
     (a) No later than 25 days following the last day of each month, the Company
shall cause each Member to be furnished with an unaudited balance sheet and
income statement as of the end of such month, prepared in accordance with normal
month-end closing procedures. No later than 25 days following the last day of
each calendar quarter, the Company shall cause each Member to be furnished with
a balance sheet, an income statement and a statement of cash flows for, or as of
the end of such calendar quarter. The Management Committee shall cause each
Member to be furnished with audited financial statements no later than 60 days
following the last day of each fiscal year, including a balance sheet, an income
statement, a statement of cash flows, and a statement of changes in each
Member’s GAAP Capital Account as of the end of the immediately preceding Fiscal
Year. The Management Committee also may cause to be prepared or delivered such
other reports as it may deem in its sole judgment, appropriate. The Company
shall bear the costs of the preparation of the reports and financial statements
referred to in this Section 11.2(a).
     (b) Upon request of a Member, the Company will prepare and deliver to any
such Member or its Parent all of such additional financial statements, notes
thereto and additional financial information not prepared pursuant to
Section 11.2(a) above as may be required in order for such Member or Parent to
comply

31



--------------------------------------------------------------------------------



 



with its reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder and (iii) any national securities exchange or automated
quotation system, in each case, on a timely basis. All of such financial
statements must be prepared in accordance with GAAP and, upon the request of a
Member, be audited or reviewed by independent public accountants. The requesting
Member shall bear the incremental costs of the preparation of the reports and
financial statements for and by the independent public accountants.
     (c) Prior to the beginning of each fiscal year, the Company shall prepare
and submit to the Management Committee for approval by unanimous vote a business
plan for the upcoming fiscal year, including capital and operating expense
budgets and operating income projections; provided, that the unanimous vote of
the Management Committee shall not be required for the Company with respect to
items not covered by such business plan unless otherwise required by
Schedule 5.4.
     11.3 Accounts. The Company shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company’s name with such financial institutions and firms as the Management
Committee may determine. The Company may not commingle the Company’s funds with
the funds of any other Person. All such accounts shall be and remain the
property of the Company and all funds received, held and disbursed for the
purposes specified in this Agreement.
     11.4 Tax Matters. The Members agree as follows:
     (a) Tax Matters Partner. The Midstream Member shall be designated as the
“Tax Matters Partner” pursuant to section 6231(a)(7) of the Code and the
Regulations promulgated thereunder. The Tax Matters Partner shall be responsible
for all tax compliance and audit functions related to federal, state and local
tax returns of the Company. The Tax Matters Partner is specifically directed and
authorized to take whatever steps such Member, in its discretion, deems
necessary or desirable to perfect such designation, including filing any forms
or documents with the Internal Revenue Service and taking such other action as
may be from time to time required. The Tax Matters Partner shall not be liable
to the Company or the Members for act or omission taken or suffered by it in its
capacity as Tax Matters Partner in good faith in the belief that such act or
omission is in accordance with the directions of the Management Committee;
provided that such act or omission is not in willful violation of this Agreement
and does not constitute fraud or a willful violation of law.
     (b) Tax Information. Upon written request of the Tax Matters Partner, the
Company and each Member shall furnish to the Tax Matters Partner, all pertinent
information in its possession relating to the Company operations that is

32



--------------------------------------------------------------------------------



 



necessary to enable the Tax Matters Partner to file all federal, state and local
tax returns of the Company in a manner to meet all applicable tax filing
deadlines.
     (c) Tax Elections. The Company shall make the following elections on the
appropriate tax returns:

  (i)   to adopt the accrual method of accounting;     (ii)   an election
pursuant to section 754 of the Code; and     (iii)   any other election that a
Majority may deem appropriate.

It is the expressed intention of the Members hereunder to be treated as a
partnership for federal and state tax purposes. Neither the Company nor any
Member may make an election for the Company to be excluded from the application
of the provisions of subchapter K of chapter 1 of the subtitle A of the Code or
any similar provisions of applicable state law, and no provision of this
Agreement shall be construed to sanction or approve such an election.
     (d) Notices. The Tax Matters Partner shall take such action as may be
necessary to cause each Member to become a “notice partner” within the meaning
of section 6223 of the Code and shall inform each Member of all significant
matters that may come to its attention in its capacity as Tax Matters Partner by
giving notice thereof on or before the tenth Business Day after becoming aware
thereof and, within that time, shall forward to each Member copies of all
significant written communications it may receive in that capacity. The Tax
Matters Partner may not take any action contemplated by sections 6222 and 6232
of the Code without the consent of a Majority.
     (e) Filing of Returns. The Tax Matters Partner shall file all tax returns
in a timely manner, provide all Members, upon request, access to accounting and
tax information and schedules as shall be necessary for the preparation of such
Member of its income tax returns and such Member’s tax information reporting
requirements, provide all Members with a draft of the return for their review
and comment and provide all Members with a final return for the preparation for
their federal and state returns in a manner to meet all applicable tax filing
deadlines.
ARTICLE 12
MISCELLANEOUS
     12.1 Notices. All notices, consents, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or delivered on the date of receipt if (a) delivered personally;
(b) telecopied or telexed with transmission confirmation; (c) mailed by
registered or certified mail return receipt request; or (d) delivered by a
recognized commercial courier to the Member as

33



--------------------------------------------------------------------------------



 



follows (or such other address as any Member shall have last designated by
written notice to the other Members):
     If to the Company, notices shall be made to Midstream Member so long as it
remains the Operator (and then to the successor Operator):
DCP East Texas Holdings, LLC
370 17th Street, Suite 2500
Denver, Colorado 80202
Fax: 303-605-2226
Phone: 303-595-1630
Attention: Group Vice President and General Counsel
If to the Midstream Member:
DCP East Texas Holdings, LLC
370 17th Street, Suite 2500
Denver, Colorado 80202
Fax: 303-605-2226
Phone: 303-595-1630
Attention: Group Vice President and General Counsel
If to the MLP Member:
DCP Midstream Partners, LP
370 17th Street, Suite 2775
Denver, Colorado 80202
Telephone: (303) 633-2900
Facsimile: (303) 633-2921
Attention: President; and with a copy to General Counsel
     12.2 Amendment. This Agreement, including this Section 12.2 and the
Schedules hereto, shall not be amended or modified except by an instrument in
writing signed by or on behalf of all of the Members.
     12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware as applied to
contracts made and performed within the State of Delaware, without regard to
principles of conflict of Laws.
     12.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Members and their respective successors and permitted assigns.
     12.5 No Third Party Rights. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
party to this Agreement, except (i) the Company Indemnitees and Member
Indemnitees are third

34



--------------------------------------------------------------------------------



 



party beneficiaries to Article 6 of this Agreement and their rights are subject
to the terms of such Article 6 and (ii) as provided in Section 11.2(b).
     12.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     12.7 Invalidity. If any of the provisions of this Agreement, including the
Schedules, is held invalid or unenforceable, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable, the Members shall attempt to agree on a valid or enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in light of the tenor of this Agreement and, on so
agreeing, shall incorporate such substitute provision in this Agreement.
     12.8 Entire Agreement. This Agreement, including the Schedules, contains
the entire agreement between the Members hereto with respect to the subject
matter hereof and all prior or contemporaneous understandings and agreements
shall merge herein. There are no additional terms, whether consistent or
inconsistent, oral or written, which are intended to be part of the Members’
understandings which have not been incorporated into this Agreement or the
Schedules.
     12.9 Expenses. Except as the Members may otherwise agree or as otherwise
provided herein, each Member shall bear its respective fees, costs and expenses
in connection with this Agreement and the transactions contemplated hereby.
     12.10 Waiver. No waiver by any Member, whether express or implied, of any
right under any provision of this Agreement shall constitute a waiver of such
Member’s right at any other time or a waiver of such Member’s rights under any
other provision of this Agreement unless it is made in writing and signed by the
President or a Vice President of the Member waiving the condition. No failure by
any Member hereto to take any action with respect to any breach of this
Agreement or Default by another Member shall constitute a waiver for the former
Member’s right to enforce any provision of this Agreement or to take action with
respect to such breach or Default or any subsequent breach or Default by such
later Member.
     12.11 Dispute Resolution and Arbitration.
          (a) Negotiation. In the event of any Arbitral Dispute, the Members
shall promptly seek to resolve any such Arbitral Dispute by negotiations between
senior executives of the Members who have authority to settle the Arbitral
Dispute. When a Member believes there is an Arbitral Dispute under this
Agreement that Member will give the other Member written notice of the Arbitral
Dispute. Within 15 days after receipt of such notice, the receiving Member shall
submit a written response. Both the notice and response shall include (i) a
statement of each Member’s position and a summary of the evidence and arguments
supporting such position, and (ii) the name, title,

35



--------------------------------------------------------------------------------



 



fax number, and telephone number of the executive or executives who will
represent that Member. If the Arbitral Dispute involves a claim arising out of
the actions of any Person not a Member or an Affiliate, or an employee or agent
of a Member or an Affiliate for purposes of this Agreement, the receiving Member
shall have such additional time as necessary, not to exceed an additional
30 days, to investigate the Arbitral Dispute before submitting a written
response. The executives shall meet at a mutually acceptable time and place
within 15 days after the date of the response and thereafter as often as they
reasonably deem necessary to exchange relevant information and to attempt to
resolve the Arbitral Dispute. If one of the executives intends to be accompanied
at a meeting by an attorney, the other executives shall be given at least 5
Business Days’ notice of such intention and may also be accompanied by an
attorney.
          (b) Failure to Resolve. If the Arbitral Dispute has not been resolved
within 60 days after the date of the response given pursuant to Section 12.11(a)
above, or such additional time, if any, that the Members mutually agree to in
writing, or if a Member receiving such notice denies the applicability of the
provisions of Section 12.11(a) or otherwise refuses to participate under the
provisions of Section 12.11(a), either Member may initiate binding arbitration
pursuant to the provisions of Section 12.11(c) below.
          (c) Arbitration. Any Arbitral Disputes not settled pursuant to the
foregoing provisions shall be resolved through the use of binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“Arbitration Rules”), as supplemented to the extent necessary to
determine any procedural appeal questions by the Federal Arbitration Act (Title
9 of the United States Code) and in accordance with the following provisions:
               (i) If there is any inconsistency between this Section 12.11(c)
and the Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 12.11(c) will control the rights and obligations of the Members.
               (ii) Arbitration shall be initiated by a Member serving written
notice, via certified mail, on the other Member that the first Member elects to
refer the Arbitral Dispute to binding arbitration before a neutral panel of 3
arbitrators having expertise in the matters in controversy, along with a
statement of the matter in controversy. Within 15 days after receipt of such
demand for arbitration, the receiving Member shall submit its response to the
other Member along with a statement of any further matters in controversy. The
Members will then have 15 days to submit responses concerning any additional
matters in controversy identified by the receiving Member. If the Members are
not able to agree on three arbitrators within 30 days of such 15 day period,
either Member may request the Chief U.S. District Court Judge for the District
of Colorado, or such other person designated by such judge, to select one or
more arbitrators as soon as possible. If the Judge declines to appoint an
arbitrator, appointment shall be made, upon application of either Member,
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. If any arbitrator refuses or fails to fulfill his or her duties
hereunder, such arbitrator shall be replaced through the foregoing procedures.

36



--------------------------------------------------------------------------------



 



               (iii) The Members each agree to submit to the arbitrators its
respective desired outcome and request for award, together with any supporting
data that was used in developing its outcome and request, no later than 30 days
following the selection of the arbitrators. The arbitrators shall be required to
select one Member’s desired outcome and requested award and the arbitrators
shall have no right or authority to alter the desired outcome and requested
award selected.
               (iv) The hearing will be conducted in Denver, Colorado, no later
than 30 days after the Members have submitted their desired outcomes and
requests for award to the arbitrators. At the hearing the Members shall present
such evidence and witnesses as they may choose, with or without counsel. The
Members and the arbitrators should proceed diligently and in good faith in order
that the award may be made as promptly as possible.
               (v) Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the
Members. Any such decision may be filed in any court of competent jurisdiction
and may be enforced by any Member as a final judgment in such court.
               (vi) The arbitrators shall have no right or authority to grant or
award exemplary, punitive, remote, speculative, consequential, special or
incidental damages.
               (vii) Pre-hearing discovery shall be limited to a reasonable
exchange of documents between the Members, within the maximum number of
documents specified by the arbitrators, and shall not include depositions of any
Person nor the use of subpoenas to compel testimony. The arbitrators may take a
Member’s cooperation or lack of cooperation in furnishing information to the
arbitrators and the other Member into account in reaching their decision. Except
as provided within this subsection, the Federal Rules of Civil Procedure, as
modified or supplemented by the local rules of civil procedure for the U.S.
District Court of Colorado, shall apply in the arbitration.
               (viii) Adherence to formal rules of evidence shall not be
required. The arbitrators shall consider any evidence and testimony that they
determine to be relevant.
               (ix) The Members hereby request that the arbitrators render their
decision within 15 days following conclusion of the hearing.
               (x) The defenses of statute of limitations and laches shall be
tolled from and after the date a Member gives the other Member written notice of
an Arbitral Dispute as provided in Section 12.11(a) above until such time as the
Arbitral Dispute has been resolved pursuant to Section 12.11(a), or an
arbitration award has been entered pursuant to this Section 12.11(c).

37



--------------------------------------------------------------------------------



 



          (d) Recovery of Costs and Attorneys’ Fees. If arbitration arising out
of this Agreement is initiated by either Member, the decision of the arbitrators
may include the award of court costs, fees and expenses of such arbitration
(including reasonable attorneys’ fees).
          (e) Choice of Forum. If, despite the Members’ agreement to submit any
Arbitral Disputes to binding arbitration, there are any court proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby, such proceedings shall be brought and tried in, and the Members hereby
consent to the jurisdiction of, the federal or state courts situated in the City
and County of Denver, State of Colorado.
          (f) Jury Waivers. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY.
          (g) Settlement Proceedings. All aspects of any settlement proceedings,
including discovery, testimony and other evidence, negotiations and
communications pursuant to this Section 12.11, briefs and the award shall be
held confidential by each Member and the arbitrators, and shall be treated as
compromise and settlement negotiations for the purposes of the Federal and State
Rules of Evidence.
     12.12 Disclosure. Each Member is acquiring its Interest in the Company
based upon its own independent investigation, and the exercise by such Member of
its rights and the performance of its obligations under this Agreement are based
upon its own investigation, analysis and expertise. Each Member’s acquisition of
its Interest in the Company is being made for its own account for investment,
and not with a view to the sale or distribution thereof.
     12.13 Brokers and Finder. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of any Member in such manner as to
give rise to any valid claim against any Member for any brokerage or finder’s
commission, fee or similar compensation.
     12.14 Further Assurances. The Members shall provide to each other such
information with respect to the transactions contemplated hereby as may be
reasonably requested and shall execute and deliver to each other such further
documents and take such further action as may be reasonably contemplated herein.
     12.15 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision hereof.
     12.16 Waiver of Certain Damages. Each of the Members (individually, and on
behalf of the Company) waives any right to recover any damages, including

38



--------------------------------------------------------------------------------



 



consequential or punitive damages, in excess of actual damages from any other
Member or the Company in connection with a default under this Agreement.
     12.17 Certificates of Interest. Upon the request of either Member, the
Interests of the Members in the Company shall be represented by Certificates
(“Certificates”), which shall certify the Percentage Interest held by such
Member. Subject to the laws of Delaware and the terms of this Agreement,
Interests in the Company shall be transferable only upon the books of the
Company by the holders thereof, upon surrender and cancellation of certificates
for such Interest transferred, with a duly execute assignment and power of
transfer endorsed thereon or attached thereto, and with such proof of the
authenticity of the signature to such assignment and power of transfer as the
Company or its agents may reasonably require. All transfers and assignments
shall be subject to the provisions of Article 8 and the other provisions of this
Agreement. The Company may issue a new certificate in place of any certificate
previously issued by it and alleged to have been lost, stolen or destroyed.

39



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Members hereto have executed this Agreement to be
effective as of the date first written herein.

            DCP MIDSTREAM, LLC
      By:   /s/ Brian S. Frederick         Name:   Brian S. Frederick       
Title:   Vice President, Planning and Corporate Development        DCP ASSETS
HOLDING, LP
      By:   /s/ Greg K. Smith         Name:   Greg K. Smith        Title:   Vice
President, Business Development
and Director   

Amended and Restated Limited Liability Company Agreement
of DCP East Texas Holdings, LLC

40



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
to that
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF DCP EAST TEXAS HOLDINGS, LLC
DATED JULY 1, 2007
BETWEEN
DCP MIDSTREAM, LLC
AND
DCP ASSETS HOLDING, LP

      Member   Percentage Interest
DCP Midstream, LLC
  75%
DCP Assets Holding, LP
  25%

Schedule 3.1-Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
to that
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF DCP EAST TEXAS HOLDINGS, LLC
DATED JULY 1, 2007
BETWEEN
DCP MIDSTREAM, LLC
AND
DCP ASSETS HOLDING, LP
Pursuant to Section 5.4(b), the following is a list of matters requiring
unanimous vote of the Management Committee for approval:

1.   The sale, assignment, transfer, lease or other disposition of all or any
portion of the Company Assets for consideration in excess of $20,000,000 in the
aggregate.   2.   The purchase or other acquisition of any asset or business of,
any equity interest in, or any investment in, any Person for consideration in
excess of $20,000,000 in the aggregate.   3.   The Company canceling,
compromising, waiving, releasing or settling of any right, claim or lawsuit for
an amount in excess of $20,000,000.   4.   The undertaking by the Company of any
capital project in excess of $20,000,000, other than (a) reasonable capital
expenditures in connection with any emergency or force majeure events or (b) as
contemplated by the capital budget prepared and approved in accordance with the
provisions of Section 11.2.   5.   The issuance, incurrence, guarantee or
assumption of any indebtedness or letter of credit by the Company except
guaranties and letters of credit of ordinary course of business contracts, and
indebtedness and letters of credit necessary for the day-to-day operation,
maintenance and repair of the Company Assets.   6.   The issuance or sale of any
equity interest of the Company or any option, warrant or other security
convertible into or exercisable for any equity interests of the Company.   7.  
The redemption, repurchase or other acquisition of any equity interest of the
Company.   8.   The Company making any distributions (whether in cash or
otherwise) with respect to the Membership Interests (except as provided in
Section 4.3).   9.   The Company entering into, amending, terminated, canceling
or renewing any material contracts outside the ordinary course of business.

Schedule 5.4-Page 1



--------------------------------------------------------------------------------



 



10.   The Company engaging in any transaction with an Affiliate of the Company;
provided, that the foregoing shall not apply to transactions or contracts in
effect on the date of this Agreement, or ordinary course of business
transactions on commercially reasonable terms for the provision of natural gas
or natural gas liquids gathering, processing, treating, compressing, storing,
transporting, terminaling, trading or marketing services or for the purchase of
power, natural gas or natural gas liquids for fuel or system requirements.   11.
  The Company merging or consolidating with another Person.   12.   The Company
making any loan to any Person (other than extensions of credit to customers in
the ordinary course of business and inter-company loans under DCP Midstream,
LLC’s cash management system).   13.   A call for capital contributions by the
Members, except as provided in Section 5.4(c) of the Agreement.   14.   Any
amendment to this Agreement or the Certificate of Formation of the Company.  
15.   Any liquidation, dissolution, recapitalization or other winding up of the
Company.   16.   The Company making any material change in any method of
accounting or accounting principles, practices or policies, other than those
required by GAAP or applicable law.   17.   The Company making, amending or
revoking any material election with respect to taxes.   18.   Acquiring,
commencing or conducting any activity or business that may generate income for
federal income tax purposes that may not be “qualifying income” (as such term is
defined pursuant to section 7704 of the Code.)

Schedule 5.4-Page 2

 